PER CURIAM: *
The attorney appointed to represent Omar Hernandez has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Hernandez has responded by filing a motion for appointment of new counsel. Our independent review of the record, counsel’s brief, and Hernandez’s motion discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from *910further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Hernandez’s motion for appointment of new counsel is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.